DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 and 27-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Regarding claim 11, the independent claim is directed to a method of operating a shape sensing apparatus.  The examiner notes that claim limitations “...determining a shape of the elongated optical fiber between the first and second sections by combining the shape data from the first and second shape sensor” are directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claim does not include additional elements which are not significantly more than the abstract idea.  The examiner notes that the claim limitations of receiving shape data from a first shape sensor and receiving shape data from a second shape sensor are  directed to extra solution activity of data gathering and not sufficient amount to significantly more than the abstract idea.  
Furthermore, the additional elements of the first shape sensor including plurality of optical cores extending between a first section and a second section of an elongated optical fiber, and the second sensor including a second plurality of optical cores extending between the first and second sections of the elongated optical fiber and an elongated optical fiber are not significantly more than the abstract idea because these elements are not positively limited in claim 11.  Claim 11 is directed to a method of operating a shape sensing apparatus by receiving data from first and second shape sensor, but the claim 11 do positively recite the sensors.  Furthermore, these sensors are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 

In consideration of each of the relevant factors and the claim elements both individually and in combination, claim 11 is directed to an abstract ideas without sufficient integration into a practical application and without significantly more. 
Regarding claim 12, the additional elements of the first and second sensors are 3D shape sensors are not significantly more than the abstract idea because these elements are not positively recited in claim 11 as stated above.  Furthermore, these elements are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 
Regarding claim 13, the additional elements of the first and second plurality of optical cores each include at least three optical cores are not significantly more than the abstract idea because these elements are not positively recited in claim 11 as stated above.  Furthermore, these elements are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 
Regarding claim 14, the claim further is directed to abstract because the claims limitation of determining a first shape of the first shape sensor, determining a second shape of the second shape sensor and averaging the first and second shape to generate the shape of the elongated optical fiber are directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Regarding claim 15, the claim limitation of combining shape data from each of the optical cores of the first and second plurality of optical cores to generate the shape of the elongated optical fiber are directed an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Regarding claim 27, the independent claim is directed to a system.  The examiner notes that claim limitations “...determine a shape of the elongated optical fiber between the first and second sections by combining the shape data from the first and second shape sensor” are directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Furthermore, the claim does not include additional elements which are not significantly more than the abstract idea.  The examiner notes that the claim limitations of receiving shape data from a first shape sensor and receiving shape data from a second shape sensor are  directed to extra solution activity of data gathering and not sufficient amount to significantly more than the abstract idea.  
Furthermore, the additional elements of the first shape sensor including plurality of optical cores extending between a first section and a second section of an elongated optical fiber, and the second sensor including a second plurality of optical cores extending between the first and second sections of the elongated optical fiber and the elongated optical fiber are not significantly more than the abstract idea because these elements are not positively limited in claim 27.  Claim 27 is directed a system with a memory and processor, and the processors is configured to  receive data from first and second shape sensor, but the claim 27 do positively recite the sensors.  Furthermore, these sensors are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 
Furthermore, the additional element of a generic computer components (“processor” and “memory”) to execute the abstract ideas and does not add significantly more than the abstract idea because since the processor are merely a generic computer component with the computer being used as a tool for performing the recited calculations.
In consideration of each of the relevant factors and the claim elements both individually and in combination, claim 27 is directed to an abstract ideas without sufficient integration into a practical application and without significantly more. 
Regarding claim 28, the additional elements of the first and second sensors are 3D shape sensors are not significantly more than the abstract idea because these elements are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 
Regarding claim 29, the additional elements of the first and second plurality of optical cores each include at least three optical cores are not significantly more than the abstract idea because these elements are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 
Regarding claim 30, the claim further is directed to abstract because the claims limitation of determining a first shape of the first shape sensor, determining a second shape of the second shape sensor and averaging the first and second shape to generate the shape of the elongated optical fiber are directed to an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”
Regarding claim 31, the claim limitation of combining shape data from each of the optical cores of the first and second plurality of optical cores to generate the shape of the elongated optical fiber are directed an abstract because the claim limitation can be performed via mathematical concepts and mental process, with assistance of basic physical aids or with pen and paper. See MPEP § 2106.04(a)(2)(III)(B). Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”

Regarding claim 32, the additional elements that the first plurality of optical cores extends in a longitudinal direction of the elongated optical fiber are not significantly more than the abstract idea because these elements are not positively recited in claim 11 as stated above.  Furthermore, these elements are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 
Regarding claim 33, the additional elements that the additional elements that the second section is in a different position from the first section in the longitudinal direction are not significantly more than the abstract idea because these elements are not positively recited in claim 11 as stated above.  Furthermore, these elements are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 
	Regarding claim 34, the claim does not include additional elements which are not significantly more than the abstract idea.  The examiner notes that the claim limitations are further directed to receiving shape data which are  directed to extra solution activity of data gathering and not sufficient amount to significantly more than the abstract idea.  
Regarding claim 35, the additional elements recited in claim 35 are not significantly more than the abstract idea because these elements are not positively recited in claim 11 as stated above.  Furthermore, these elements are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 
	Regarding claim 36, the claim does not include additional elements which are not significantly more than the abstract idea.  The examiner notes that the claim limitations are further directed to receiving shape data which are directed to extra solution activity of data gathering and not sufficient amount to significantly more than the abstract idea.  
Regarding claim 37, the additional elements that the first plurality of optical cores extends in a longitudinal direction of the elongated optical fiber are not significantly more than the abstract idea because these elements are not positively recited in claim 27 as stated above.  Furthermore, these elements are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 
Regarding claim 38, the additional elements that the second section is in a different position from the first section in the longitudinal direction are not significantly more than the abstract idea because these elements are not positively recited in claim 27 as stated above.  Furthermore, these elements are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 
	Regarding claim 39, the claim does not include additional elements which are not significantly more than the abstract idea.  The examiner notes that the claim limitations are further directed to receiving shape data which are  directed to extra solution activity of data gathering and not sufficient amount to significantly more than the abstract idea.  
Regarding claim 40, the additional elements recited in claim 40 are not significantly more than the abstract idea because these elements are not positively recited in claim 27 as stated above.  Furthermore, these elements are well known in the art.  Please see prior art rejection below where prior art UDD is provided to see these limitations are well known in the art. 
	Regarding claim 41, the claim does not include additional elements which are not significantly more than the abstract idea.  The examiner notes that the claim limitations are further directed to receiving shape data which are  directed to extra solution activity of data gathering and not sufficient amount to significantly more than the abstract idea.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 15,  27-29, and 31-41 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by UDD (US 2011/0090486).

Regarding claim 11, Udd discloses a fiber shape sensing systems and method.  UDD shows a method for operating a shape sensing apparatus (see abstract), the method comprising: receiving shape data from a first shape sensor (see abstract; par. [0059], [0115], [0116], fig. 19, 20, 24G, 24H), the first shape sensor including a first plurality of optical cores extending between a first section and a second section of an elongated optical fiber (see abstract; par. [0059], [0115], [0116], fig. 19, 20, 24G, 24H); receiving shape data from a second shape sensor (see abstract; par. [0059], [0115], [0116], fig. 19, 20, 24G, 24H), the second shape sensor including a second plurality of optical cores extending between the first and second sections of the elongated optical fiber (see abstract; par. [0059], [0115], [0116], fig. 19, 20, 24G, 24H); and determining a shape of the elongated optical fiber between the first and second sections by combining the shape data from the first and second shape sensors (see abstract; par. [0007], [0008], [0059], [0117]).
Regarding claim 12, Udd shows three dimensional shape sensor (see par. [0116], [0117]).
	Regarding claim 13, Udd shows wherein the first and second plurality of optical cores each includes at least three optical cores (see  par. [0115], [0116], fig. 19, 20, 24G, 24H).
	Regarding claim 15, Udd shows combining shape data from each of the optical cores of the first and second plurality of optical cores to generate the shape of the elongated optical fiber between the first and second sections (see abstract; par. [0007], [0008], [0059], [0117]).
Regarding claim 27, Udd discloses a fiber shape sensing systems and method.  UDD shows a system (system) comprising: a processor (see par. [0106]; par. [0124] and fig. 26B); and a memory including computer readable instruction stored thereon (), the computer readable instructions, hen executed by the processor, cause the system to receives a shape sensing apparatus (see abstract), the method comprising: receiving shape data from a first shape sensor (see abstract; par. [0059], [0115], [0116], fig. 19, 20, 24G, 24H), the first shape sensor including a first plurality of optical cores extending between a first section and a second section of an elongated optical fiber (see abstract; par. [0059], [0115], [0116], fig. 19, 20, 24G, 24H); receive shape data from a second shape sensor (see abstract; par. [0059], [0115], [0116], fig. 19, 20, 24G, 24H), the second shape sensor including a second plurality of optical cores extending between the first and second sections of the elongated optical fiber (see abstract; par. [0059], [0115], [0116], fig. 19, 20, 24G, 24H); and determine a shape of the elongated optical fiber between the first and second sections by combining the shape data from the first and second shape sensors (see abstract; par. [0007], [0008], [0059], [0117]).
Regarding claim 28, Udd shows three dimensional shape sensor (see par. [0116], [0117]).
Regarding claim 29, Udd shows wherein the first and second plurality of optical cores each includes at least three optical cores (see  par. [0115], [0116], fig. 19, 20, 24G, 24H).
	Regarding claim 31, Udd shows combining shape data from each of the optical cores of the first and second plurality of optical cores to generate the shape of the elongated optical fiber between the first and second sections (see abstract; par. [0007], [0008], [0059], [0117]).
	Regarding claim 32, Udd shows wherein the first plurality of optical cores extends in a longitudinal direction of the elongated optical fiber (see fig. 13 and 14).
	Regarding claim 33, Udd shows wherein the second section is in a different position from the first section in the longitudinal direction (see fig. 13, 14, 20 and 24).
	Regarding claim 34, Udd shows wherein the shape data from the first shape sensor is a composite shape of the first shape sensor (see abstract; par. [0007], [0008], [0059], [0117]), and wherein the shape data from the second shape sensor is  composite shape of the second shape sensor (see abstract; par. [0007], [0008], [0059], [0063], [0066], [0117]).
Regarding claim 35, Udd shows wherein the first plurality of optical cores includes a center core extending along a central axis of the first plurality of optical cores (see fig. 24A-H), and wherein the second plurality of optical cores includes a central core extending along a central axis of the second plurality of optical cores (see fig. 24A-H).
Regarding claim 36, Udd shows wherein the shape data from the first shape sensor includes first twist data received from the central core (see par. [0063], [0066], [0067]), and wherein the shape data from the second shape sensor includes twist data from the central core (see par. [0063], [0066], [0067]).
Regarding claim 37, Udd shows wherein the first plurality of optical cores extends in a longitudinal direction of the elongated optical fiber (see fig. 13 and 14).
	Regarding claim 38, Udd shows wherein the second section is in a different position from the first section in the longitudinal direction (see fig. 13, 14, 20 and 24).
	Regarding claim 39, Udd shows wherein the shape data from the first shape sensor is a composite shape of the first shape sensor (see abstract; par. [0007], [0008], [0059], [0117]), and wherein the shape data from the second shape sensor is  composite shape of the second shape sensor (see abstract; par. [0007], [0008], [0059], [0063], [0066], [0117]).
Regarding claim 40, Udd shows wherein the first plurality of optical cores includes a center core extending along a central axis of the first plurality of optical cores (see fig. 24A-H), and wherein the second plurality of optical cores includes a central core extending along a central axis of the second plurality of optical cores (see fig. 24A-H).
Regarding claim 41, Udd shows wherein the shape data from the first shape sensor includes first twist data received from the central core (see par. [0063], [0066], [0067]), and wherein the shape data from the second shape sensor includes twist data from the central core (see par. [0063], [0066], [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over UDD (US 2011/0090486) in view of Ramamurthy et al. (US 2013/0085333; hereinafter Ramamurthy).
Regarding claim 14 and 30, UDD discloses the invention substantially as described in the 102 rejection above, furthermore, UDD shows determining a first shape of the first shape sensor (see abstract; par. [0007], [0008], [0059], [0117]); and determining a second shape of the second shape sensor (see abstract; par. [0007], [0008], [0059], [0117]), and generating the shape of the elongated optical fiber between the first and second sections using the shapes of the first and second shape sensors (see abstract; par. [0007], [0008], [0059], [0117]), but fails to explicitly state averaging the first and second shape. 
Ramamurthy discloses fiber optical instrument shape and sensing system.  Ramamurthy teaches averaging shape data together from two fiber optics (see par. [0070]).
Therefore, it would have been obvious to one of ordinary skill in art, before the effective filing of the claimed invention, to have utilized the teaching of averaging shape data together from two fiber optics in the invention of UDD, as taught by Ramamurthy, to provide a better measurement which will provide accurate shape of the elongated optical fiber. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chan et al. (US 2012/0197097) disclose an optical sensing system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793